Title: To Thomas Jefferson from John Gardiner, 27 July 1807
From: Gardiner, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington 27th. July 1807
                        
                        I have the honor to inform you that the City Council this day elected you a Trustee to the Institution for
                            the education of Youth in the City of Washington.—
                  I am with true respect Sir your obedt. Servt
                        
                            John Gardiner
                            
                            Secy 1st. Chamr. of City Council
                        
                    